DETAILED ACTION
Claims 1-19 are pending.  Claims 1-19 are allowed.
The instant application is a CIP of application No. 16/368,011 filed on 03/28/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 07/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,388,218 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include: Mckay1, Messerli2, and Mutnuru3.

Mckay teaches a file sharing and synchronization mechanism utilizing a third party cloud storage (Paragraph [0029]).  Mckay further teaches a client workstation that sends a request to the associated server and the file is downloaded (Paragraph [0040]).

Messerli teaches a uniform resource locator (Paragraph [0146]).  Messerli further teaches a temporary credential (Paragraph [0146]).  Messerli further teaches a token that has a scope and a timeframe (Paragraph [0132]).

Mutnuru teaches an authentication service that successfully authenticates the credentials and transmit the access token to the client (Paragraph [0232]).

While the prior art of record disclose a cloud service, tokens, temporary credentials and file locations, one of ordinary skill in the art would not find it obvious to combine the prior art of record in such a way to arrive at the following limitation:
“receiving, at the client device, a cloud file descriptor from the at least one server, wherein the cloud file descriptor includes a plurality of download tokens utilized to retrieve at least one object of the plurality of objects from the at least one object storage system, wherein the at least one object includes the requested at least a portion of the file and wherein each download token of the plurality of download tokens includes at least an indicator of the location of the object and at least one temporary credential, wherein the at least one temporary credential is for authorizing retrieval of the object from the indicated location;”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164   

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                         

                                                                                                                                                                                      


    
        
            
        
            
    

    
        1 Patent Application Publication No. 2018/0367644
        2 Patent Application Publication No. 2014/0059226
        3 Patent Application Publication No. 2010/0138534